DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election of Species
For examination purposes, Applicant is required to elect ONE species from each of the following groups 1-3: 
One filament from the specification (e.g. glass matrix with carbon fibers);
One FDM nozzle/printhead from the specification (e.g. Fig. 1b, or Fig. 10); and
One lip/nozzle end configuration from the specification (e.g. Fig. 6c). 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 1 is generic. 
The species are directed to combinations of related nozzle configurations and related filament configurations.  However, the various possible combinations of generic nozzle configurations and generic fiber matrix filament configurations have a materially different design, mode of operation, function, or effect.  For example, a cold feed zone above a bearing/roller versus below have materially different designs, modes of operation, functions, or effects, even more the specific temperature of the cold feed zone and the transverse pressure zone1; as do a soluble pectin fiber in a glycerol matrix versus an insoluble carbon fiber in a thermoplastic matrix.  In fact, the claims seem to indicate these distinctions by pointing out, instead of actual physical , structural or compositional features, characteristics or functions of the different fiber matrix filaments (claims 25-29, 37); and different characteristics or functions of the different nozzle configurations (claims 22, 24, 30-32, 36-37 and 38-42).  Furthermore, the innumerable possible combinations of the generic nozzle configurations with generic fiber matrix filaments yields such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim.
There is also a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
--the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
--the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
-- the generic claims recite or encompass such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 The “transverse pressure zone” in claim 1 is confusing because there is nothing in claim 1 describing any pressure, only heating the filament, or temperature.  It is not clear how this “pressure” zone is any different from a heating zone.